DLD-081                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 20-3450
                                      ___________


                        IN RE: KENNETH WAYNE LEWIS,
                                                   Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
               United States District Court for the District of New Jersey
             (Related to D.N.J. Civ. Nos. 1-16-cv-07528 & 1-17-cv-00330)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  January 28, 2021
               Before: JORDAN, KRAUSE, and PHIPPS, Circuit Judges

                            (Opinion filed: February 4, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Kenneth Wayne Lewis is a federal prisoner currently confined at Fort Dix FCI.

He filed two habeas petitions under 28 U.S.C. § 2241 with the District Court of his

confinement, and the District Court dismissed them. In 2017, Lewis sought to reopen


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
those proceedings by filing a mandamus petition with this Court. We denied the petition,

see In re Lewis, 697 F. App’x 132 (3d Cir. 2017), as well as three other mandamus

petitions that Lewis filed that same year, see In re Lewis, 706 F. App’x 100 (3d Cir.

2017); In re Lewis, 691 F. App’x 66 (3d Cir. 2017); In re Lewis, 3d Cir. No. 17-3101

(order entered Aug. 6, 2018).

       Lewis now has filed pro se another mandamus petition again seeking to reopen his

§ 2241 proceedings, apparently on the same grounds. Lewis appears to contend that our

prior decision was erroneous, though he does not request rehearing and he filed his

petition long outside the deadline for seeking that relief. Lewis also mentions numerous

other matters, including his attempts to obtain evidence of medical malpractice, the

Privacy Act, a judicial misconduct complaint, and his apparent belief that certain federal

prosecutors are subject to commercial liens under the Uniform Commercial Code. We

have liberally construed Lewis’s filings, but they contain nothing suggesting that he

might be clearly and indisputably entitled to the extraordinary remedy of mandamus.

See Gillette v. Prosper, 858 F.3d 833, 841 (3d Cir. 2017).

       For these reasons, we will deny Lewis’s mandamus petition. To the extent that

Lewis’s filings can be read to request any other forms of relief, they are denied as well.




                                             2